United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
U.S. CUSTOMS & BORDER PROTECTION,
Brownsville, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1265
Issued: September 21, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 6, 2016 appellant filed a timely appeal from a March 7, 2016 merit decision and
an April 21, 2016 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.2
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that his
diagnosed cervical and left shoulder conditions were causally related to the May 28, 2014
employment incident; and (2) whether OWCP’s Branch of Hearings and Review properly denied
appellant’s April 7, 2016 request for review of the written record.
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence after OWCP rendered its April 21, 2016 decision.
The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its final decision,
and therefore, this additional evidence cannot be considered for the first time on appeal. 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On May 30, 2014 appellant, then a 37-year-old customs and border protection (CBP)
officer, filed a traumatic injury claim (Form CA-1) alleging a left ear injury and headaches that
arose in the performance of duty on May 28, 2014. He explained that he was working at a booth
at the Los Indios International Bridge when lightning struck a flagpole approximately 45 yards
away. The sound of the lightning strike reportedly caused pain and ringing in appellant’s left
ear, as well as headaches. That same day, he was treated in the Valley Baptist Harligen
Emergency Department and diagnosed with otalgia.3 Appellant was released to return to work
without restrictions. In July 2014, OWCP accepted his traumatic injury claim for left otitic
barotrauma, left otalgia, and left traumatic arthropathy (head and neck myofascial pain).
Beginning in August 2014, appellant accepted a series of light-duty assignments that limited his
exposure to loud noises.
Dr. Audrey L. Jones, a Board-certified family practitioner, initially examined appellant
on May 18, 2015 for complaints of left-sided face pain, neck pain, left shoulder pain, hearing
loss, and ringing in his ears, that was reportedly due to a work-related traumatic accident. She
indicated that appellant informed her that he had been working as a CBP officer on May 28,
2014 when the booth he was in was struck by lightning. Appellant further reported that he “was
thrown against the wall and fell to the floor,” and briefly (less than a minute) lost consciousness.
When he regained consciousness, appellant reportedly walked inside the office building and
requested assistance. At the time, he reportedly had pain to the left side of his face, neck pain,
left shoulder pain, hearing loss, and ringing in his ears. Almost a year after the May 28, 2014
incident, appellant continued to report complaints with respect to his face, neck, left shoulder,
and hearing/ears. Dr. Jones reviewed appellant’s past medical history, diagnostic studies, and
provided physical examination findings. She diagnosed left otitic barotrauma, left otalgia, left
traumatic arthropathy, headaches, sensorineural hearing loss, tinnitus, neck sprain, left
shoulder/upper arm sprains/strains, and cervical intervertebral disc displacement without
myelopathy. Dr. Jones attributed all of the above-noted diagnoses to appellant’s May 28, 2014
work-related injury.
In a May 26, 2015 report, Dr. Jones requested that appellant’s claim be expanded to
include sensorineural hearing loss, tinnitus, neck sprain, and left shoulder/upper arm
sprains/strains. She noted that appellant suffered from a work-related injury to the left ear, left
side of face, neck, and left shoulder. Dr. Jones explained that on May 28, 2014 appellant was
performing regular duties as a CPB officer when he began to have increasing problems with his
left ear, left side of face, neck, and left shoulder.
A June 1, 2015 left shoulder x-ray was reported as normal. Appellant’s June 1, 2015
cervical magnetic resonance imaging (MRI) scan revealed posterior central disc protrusions/
herniations at C3-4 and C4-5, with nerve root impingement bilaterally, which was slightly worse
at C3-4.
3

The May 28, 2014 emergency department records reflected that, while at work earlier that afternoon, appellant
was standing next to his booth when lightning struck a flagpole. At the time, appellant was not wearing any
protection to shield him from the loud noise. He presented to the emergency department with complaints of ear pain
and tinnitus.

2

In a September 10, 2015 report, Dr. Jones again requested that the claim be expanded to
include sensorineural hearing loss, tinnitus, neck sprain, and left shoulder/upper arm
sprains/strains. She indicated that appellant sustained injuries to his cervical spine and left
shoulder on May 28, 2014 when the booth he was working in was struck by lightning and
appellant “was thrown against the wall and fell to the floor,” and briefly lost consciousness.
Dr. Jones reported that appellant could not perform his activities of daily living without
significant limitations. She advised as to the benefits of left shoulder, neck, and cervical spine
rehabilitation.
Effective October 13, 2015, appellant was released to resume his regular duties as a CBP
officer.4
Appellant claimed to have reinjured his neck while in the performance of duty on
October 18, 2015. He indicated that he heard a pop and then felt pain in the back of his neck
while trying to open a trunk lid that did not have pneumatic supports. OWCP assigned File No.
xxxxxx292 to appellant’s new traumatic injury claim. By decision dated December 4, 2015,
OWCP denied the claim in File No. xxxxxx292 because appellant failed to establish that the
October 18, 2015 incident occurred as alleged. It also found that appellant had not established a
medical diagnosis in connection with the alleged October 18, 2015 employment incident.
In a January 13, 2016 report, Dr. Jones requested an expansion of appellant’s accepted
conditions to include cervical sprain, left shoulder sprain, and cervical disc displacement -cervicothoracic region. She indicated that appellant had reinjured his neck and left shoulder on
October 18, 2015 after he had returned to regular duty. Appellant was seen on October 20, 2015
for the reinjury, but was told by the employing establishment to file a new claim as his neck and
left shoulder were not covered under the current claim, OWCP File No. xxxxxx646. Dr. Jones
reported the history of the May 28, 2014 injury. She noted that appellant had been working light
duty for one year and had attended a functional capacity evaluation and work hardening prior to
his case being transferred to her office. Appellant was initially seen on May 18, 2015 and
diagnosed with neck sprain, sprain of left shoulder joint, and other cervical disc displacement,
cervicothoracic region. In a follow-up on October 13, 2015, he continued to feel mild pain 2/10
of the left neck/shoulder (trapezius) area. Appellant indicated that he had passed his fitness-forduty examination on September 15, 2015 and wanted to return to full duty.
Dr. Jones’ January 13, 2016 report further noted that on October 18, 2015, appellant was
reinjured at work. Appellant indicated that he went through weapons and defensive tactics and
was permitted to qualify and work although he had struggled with some moves and his left
shoulder bothered him. He started working customs behind a desk, which did not bother him too
much. Appellant was then switched to work the inspection booth area outside, where he had to
inspect vehicles and look in trucks and under hoods. He felt pain and struggled to open and
close trucks and hoods. On October 18, 2015 appellant had inspected six vehicles and one
vehicle had no spring and was heavy to lift. He felt a snap sensation in the middle of the neck
area as he lifted, but continued to work. Appellant could not turn his head to the right due to
pain and felt his left arm go numb and left hand tingle.
4

Hilda R. Baesa, a certified physician assistant (PA-C), signed the October 13, 2015 duty status report (Form
CA-17).

3

The January 13, 2016 report also noted that Dr. Jones reevaluated appellant on
October 20, 2015, and obtained a new cervical MRI scan. The requested expanded diagnoses
included sprain of ligaments of the cervical spine, other sprain of left shoulder joint, and other
cervical disc displacement -- cervicothoracic region. Dr. Jones indicated that appellant had been
evaluated by an orthopedist, who had diagnosed cervical and lumbar degenerative disc disease
with cervical and lumbar strain. She reported that he was working light duty four hours a day.
Dr. Jones also noted that the employing establishment had recently advised appellant that his
OWCP File No. xxxxxx292 had been denied for his neck and left shoulder conditions. She noted
that he was given restrictions as he was not ready to return to full duty because of personal safety
and the safety of others. Dr. Jones indicated that appellant had been complaining and that they
tried to get his case approved for his neck and left shoulder since his initial visit.
In a February 8, 2016 follow-up report, Dr. Jones noted that the requested expansion of
the claim to include the conditions of neck and left shoulder sprain had been denied. She
indicated that an individual named Lourdis Galindo called and informed her that appellant’s
previously denied case was closed and considered a personal injury. Dr. Jones noted that she
was unaware that the previous case was considered a personal injury. She indicated that
appellant needed to follow-up with his primary care physician. Dr. Jones also noted that the U.S.
Department of Labor (DOL) had denied the requested upgraded diagnoses of sprain of ligaments
of cervical spine, other sprain of left shoulder joint, and other cervical disc displacement -cervicothoracic region.
In her February 29, 2016 report, Dr. Jones stated that appellant’s headaches and left
otalgia had resolved and that he needed a referral to a hearing specialist for an impairment rating
regarding his accepted diagnosis of left otitic barotrauma. She reiterated that DOL had denied
the requested upgraded diagnoses of cervical sprain, left shoulder joint sprain, and cervical disc
displacement -- cervicothoracic region.
By decision dated March 7, 2016, OWCP declined to expand appellant’s claim and
denied authorization for medical treatment with respect to his cervical and left shoulder
conditions.5
On April 8, 2016 OWCP received appellant’s request for review of the written record.
He submitted the appeal request form that accompanied the March 7, 2016 decision. The
hearing request was dated April 7, 2016.
In a March 10, 2016 report, Dr. Jones diagnosed left ear otitis media, which she indicated
was not covered under workers’ compensation. She also reported the accepted diagnoses were
left otitic barotrauma, left otalgia -- resolved, left traumatic arthropathy, and headache -resolved.
In an April 21, 2016 nonmerit decision, the Branch of Hearings and Review denied
appellant’s request as untimely. The hearing representative also exercised its discretion and
denied the hearing as appellant could file a request for reconsideration.

5

OWCP also advised appellant to pursue his appeal rights under File No. xxxxxx292.

4

LEGAL PRECEDENT -- ISSUE 1
A claimant seeking benefits under FECA6 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged and that
any specific condition or disability claimed is causally related to the employment injury.7
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components that must be considered in conjunction with one
another. The first component is whether the employee actually experienced the employment
incident that allegedly occurred.8 The second component is whether the employment incident
caused a personal injury.9 An employee may establish that an injury occurred in the performance
of duty as alleged, but fail to establish that the disability or specific condition for which
compensation is being claimed is causally related to the injury.10
An injured employee is entitled to receive all medical services, appliances, or supplies
which a qualified physician prescribes or recommends and which OWCP considers necessary to
treat the work-related injury.11 OWCP has broad discretion in reviewing requests for medical
services under 5 U.S.C. § 8103(a), with the only limitation on its authority being that of
reasonableness.12 Abuse of discretion is generally shown through proof of manifest error, clearly
unreasonable exercise of judgment, or administrative actions which are contrary to both logic
and probable deductions from established facts.13
While OWCP is obligated to pay for treatment of work-related conditions, appellant has
the burden of establishing that the medical expenditure was incurred for treatment of the effects
of a work-related injury or condition.14 Proof of causal relationship must include rationalized
6

Supra note 1.

7

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

8

Elaine Pendleton, 40 ECAB 1143 (1989).

9

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. See Robert G. Morris, 48 ECAB 238 (1996). A
physician’s opinion on whether there is a causal relationship between the diagnosed condition and the implicated
employment factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB
345, 352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of
medical certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
10

Shirley A. Temple, 48 ECAB 404, 407 (1997).

11

5 U.S.C. § 8103(a); 20 C.F.R. § 10.310(a).

12

Joseph E. Hofmann, 57 ECAB 456, 460 (2006).

13

Id.; Daniel J. Perea, 42 ECAB 214, 221 (1990).

14

Debra S. King, 44 ECAB 203, 209 (1992).

5

medical evidence.15 In addition to demonstrating causal relationship, the injured employee must
show that the requested services, appliances or supplies are medically warranted.16
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s May 28, 2014 traumatic injury claim for left otitic
barotrauma, left otalgia, and left traumatic arthropathy. In May 2015, appellant’s treating
physician, Dr. Jones, requested that OWCP expand the claim to include, inter alia, neck sprain
and left shoulder/upper arm sprains/strains. She subsequently requested on behalf of appellant
that OWCP also accept the claim for cervical disc displacement -- cervicothoracic region.
Where an employee claims that a condition not accepted or approved by OWCP was due to an
employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.17
When Dr. Jones initially examined appellant on May 18, 2015, she noted a history of
injury on May 28, 2014 when appellant was reportedly inside a booth that was struck by
lightning. Appellant was also reportedly thrown against the wall, fell to the floor, and lost
consciousness for less than a minute. Dr. Jones subsequently reviewed a June 1, 2015 cervical
MRI scan that revealed posterior central disc protrusions/herniations at C3-4 and C4-5. Her
injury-related diagnoses included left otitic barotrauma, left otalgia, left traumatic arthropathy,
headaches, sensorineural hearing loss, tinnitus, neck sprain, left shoulder/upper arm
sprains/strains, and cervical intervertebral disc displacement without myelopathy. A physician’s
opinion on whether there is causal relationship between the diagnosed condition and the
implicated employment factor(s) must be based on a complete factual and medical background.18
Additionally, the opinion must be supported by medical rationale, explaining the nature of the
relationship between the diagnosed condition and appellant’s specific employment factor(s).19
Although Dr. Jones opined that appellant’s additional conditions of neck sprain, left shoulder
strain, and cervical intervertebral disc displacement were caused by the May 28, 2014 work
injury, she did not provide sufficient medical rationale supporting this conclusion based on an
accurate factual history.20 Appellant’s physician’s reported history of injury differs significantly
from the history appellant provided in his May 30, 2014 Form CA-1 form, as well as the history
noted in the May 28, 2014 emergency department treatment records. On his Form CA-1
appellant indicated that lightning struck a flagpole located approximately “45 yards away from
the booth [he] was working at.” Contrary to what Dr. Jones reported, appellant was not inside
the booth, nor was the booth struck by lightning. Also, at the time of the May 28, 2014
employment incident, appellant had not reported having been thrown against the wall of the
15

Supra note 12.

16

Id. at 460-61.

17

Jaja K. Asaramo, 55 ECAB 200, 204 (2004).

18

Victor J. Woodhams, supra note 9.

19

Id.

20

L.G., Docket No. 09-1692 (issued August 11, 2010); James R. Taylor, 56 ECAB 537 (2005) (medical opinions
based on an incomplete or inaccurate history are of diminished probative value).

6

booth, or having fallen to the floor, or having briefly lost consciousness. The May 28, 2014
emergency department records are consistent with the information appellant provided on the
Form CA-1, in that he was reported to have been “standing next to his booth” when “lighting
struck a [flagpole].” Moreover, the emergency department records did not mention appellant
having been thrown against a wall, or falling to the floor, or having lost consciousness. Not only
is Dr. Jones’ reported history of injury inaccurate, she also failed to explain how the diagnosed
cervical and left shoulder conditions were causally related to the May 28, 2014 employment
incident. The Board has found that medical opinions unsupported by rationale and based on an
inaccurate factual history are of little probative value.21
In a May 26, 2015 report, Dr. Jones requested that appellant’s claim be expanded to
include additional cervical and left upper extremity conditions. She explained that on May 28,
2014 appellant was performing regular duties as a CPB officer when he began experiencing
increased problems with his left ear, left side of face, neck, and left shoulder. However,
Dr. Jones did not indicate or otherwise explain how appellant’s job duties either caused or
contributed to his then-diagnosed neck and left shoulder sprains. The fact that a condition
manifests itself during a period of employment is insufficient to establish causal relationship.22
Temporal relationship alone will not suffice.23
Appellant’s June 1, 2015 cervical MRI scan revealed posterior central disc
protrusions/herniations at C3-4 and C4-5. However, the diagnostic report did not address causal
relationship. The Board has found that medical evidence that does not offer an opinion regarding
the cause of an employee’s condition is of limited probative value on the issue of causal
relationship.24 Therefore, the June 1, 2015 cervical MRI scan is insufficient to establish causal
relationship.
Dr. Jones’ September 10, 2015 report is also insufficient to establish causal relationship.
She reiterated her request to upgrade appellant’s claim to include cervical and left upper
extremity conditions. However, Dr. Jones continued to rely on an inaccurate May 28, 2014
history of injury that included appellant having worked inside a booth that was struck by
lightning. She also reiterated that appellant “was thrown against the wall and fell to the floor,”
and briefly lost consciousness. As noted, a physician’s opinion on causal relationship must be
based on a complete and accurate factual background.25
The remaining medical evidence of record is insufficient to meet appellant’s burden of
proof. As noted, effective October 13, 2015, appellant resumed his regular duties as a CBP
officer. Thereafter, he reported a new injury of October 18, 2015, when he heard a pop then felt
21

M.P., Docket No. 14-1289 (issued September 26, 2014); F.T., Docket No. 09-0919 (issued December 7, 2009);
Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).
22

20 C.F.R. § 10.115(e).

23

See D.I., 59 ECAB 158, 162 (2007).

24

R.E., Docket No. 10-679 (issued November 16, 2010); K.W., 59 ECAB 271 (2007); supra note 17.

25

Victor J. Woodhams, supra note 9.

7

pain in the back of his neck while trying to open a trunk lid that did not have pneumatic supports.
Appellant filed a separate traumatic injury claim (File No. xxxxxx292), which OWCP denied
based upon his failure to establish fact of injury.
In her January 13, 2016 letter, Dr. Jones noted appellant’s medical course since his
May 28, 2014 injury and that he had reinjured his neck and left shoulder on October 18, 2015
after he returned to regular duty.26 She provided upgraded diagnoses of sprain of ligaments of
cervical spine, other sprain of left shoulder joint, and other cervical disc displacement,
cervicothoracic region. Dr. Jones also indicated that an orthopedist had evaluated appellant and
diagnosed cervical and lumbar degenerative disc disease with cervical and lumbar strains.
However, she did not provide an opinion on causal relationship. Reports lacking such an opinion
are of diminished probative value.27
In her February 8 and 29, 2016 reports, Dr. Jones noted that DOL had denied the
requested expansion of diagnoses of sprain of ligaments of cervical spine, other sprain of left
shoulder joint, and other cervical disc displacement, cerviothoracic region. However, she did not
provide an opinion on the causal relationship between the diagnosed conditions and the accepted
employment injury.28
The Board finds that appellant has not met his burden of proof because the medical
opinion evidence of record is insufficient to establish the critical element of causal relationship
between appellant’s cervical and left shoulder conditions and the accepted May 28, 2014
employment injury.
On appeal appellant contended that his current cervical and left shoulder conditions were
the result of a separate work injury that occurred on October 18, 2015. Instead of adding
additional conditions under the present claim (OWCP File No. xxxxxx646), appellant believed
that his cervical and left shoulder conditions should have been accepted under the other claim
(OWCP File No. xxxxxx292), which OWCP denied by decision dated December 4, 2015. As
discussed above, the medical evidence of record does not establish causal relationship between
the May 28, 2014 employment injury and appellant’s diagnosed cervical and left shoulder
conditions. The Board further notes that it does not have jurisdiction over OWCP’s December 4,
2015 decision issued under File No. xxxxxx292.29
Appellant may submit new evidence and/or argument with a written request for
reconsideration to OWCP within one year of this merit decision pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
26

Dr. Jones continued to report that appellant had been injured on May 28, 2014 when the booth he was in was
struck by lighting and he “was thrown against the wall and fell to the floor,” and briefly lost consciousness.
27

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value).
28

Id.

29

In his application for review (AB-1), appellant did not specifically request that the Board review OWCP’s
December 4, 2015 decision under File No. xxxxxx292. See 20 C.F.R. § 501.3(c)(4).

8

LEGAL PRECEDENT -- ISSUE 2
A claimant, injured on or after July 4, 1966, who has received a final adverse decision by
OWCP, may obtain a hearing by writing to the address specified in the decision.30 The hearing
request must be sent within 30 days (as determined by postmark or other carrier’s date marking)
of the date of the decision for which a hearing is sought.31 The claimant must not have
previously submitted a reconsideration request (whether or not it was granted) on the same
decision.32 If the request is not made within 30 days, a claimant is not entitled to a hearing as a
matter of right. However, the Branch of Hearings and Review may exercise its discretion to
either grant or deny a hearing.33
ANALYISIS -- ISSUE 2
OWCP issued its latest merit decision on March 7, 2016. Appellant had 30 days to
request a hearing, which the period ended on April 6, 2016. The appeal request form he
submitted was dated April 7, 2016, and OWCP received it on April 8, 2016. The regulations
specify that “[t]he hearing request must be sent within 30 days ... of the date of the decision for
which a hearing is sought.”34 As appellant’s April 7, 2016 request was untimely, he was not
entitled to a hearing as a matter of right.35 The Branch of Hearings and Review also denied
appellant’s request on the basis that the issue regarding the claimed cervical and left shoulder
conditions could be equally well addressed by requesting reconsideration before OWCP. The
Board finds that the hearing representative properly exercised his discretionary authority in
denying appellant’s request for review of the written record.36
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
diagnosed cervical and left shoulder conditions are causally related to his May 28, 2014
employment injury. The Board also finds that the Branch of Hearings and Review properly
denied appellant’s request for review of the written record.

30

20 C.F.R. § 10.616(a).

31

Id.

32

Id.

33

5 U.S.C. §§ 8124(b)(1) and 8128(a); Hubert Jones Jr., 57 ECAB 467, 472-73 (2006); Herbert C. Holley, 33
ECAB 140 (1981).
34

20 C.F.R. § 10.616(a).

35

The scanned envelope did not reveal a legible postmark indicating that the hearing request had been mailed on
or before April 6, 2016.
36

Mary B. Moss, 40 ECAB 640, 647 (1989). Abuse of discretion is generally shown through proof of manifest
error, clearly unreasonable exercise of judgment or actions taken which are contrary to both logic and probable
deductions from known facts. See André Thyratron, 54 ECAB 257, 261 (2002).

9

ORDER
IT IS HEREBY ORDERED THAT the April 21 and March 7, 2016 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: September 21, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

10

